Name: 93/249/EEC: Commission Decision of 14 April 1993 repealing Decision 93/78/EEC (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  regions of EU Member States;  America;  trade
 Date Published: 1993-05-11

 Avis juridique important|31993D024993/249/EEC: Commission Decision of 14 April 1993 repealing Decision 93/78/EEC (Only the Spanish text is authentic) Official Journal L 115 , 11/05/1993 P. 0025 - 0025COMMISSION DECISION of 14 April 1993 repealing Decision 93/78/EEC (Only the Spanish text is authentic)(93/249/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 31b thereof, Whereas on 22 December 1992 the Commission adopted Decision 93/78/EEC (3) derogating from certain provisions of Directive 72/462/EEC with regard to imports of meat into the Canary Islands and fixing the rules applicable after importation; Whereas this derogation means that the Spanish authorities must set up a monitoring system to guarantee that the meat imported under the derogation arrangements actually remains on the territory of the Canary Islands; whereas the introduction of such a monitoring system hampers trade in a number of ways; whereas in these circumstances and in response to a request by the Spanish authorities, Decision 93/78/EEC should be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/78/EEC is hereby repealed. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 14 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 30, 6. 2. 1993, p. 64.